 Fill in this information to identify the case:
 Debtor name The Chambers of Tucson Mall, LLC
 United States Bankruptcy Court for the: DISTRICT OF ARIZONA                                                                                          Check if this is an

 Case number (if known):                4:19-bk-15701                                                                                                 amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alex Lamb                                                       Prepetition wages                                                                                            $181.50
 2601 N Treat Ave                                                through
 Tucson, AZ 85716                                                December 15,
                                                                 2019
 Arizona Department                                              Tax Year 2018                                                                                              $1,350.00
 of Revenue
 2005 N Central Ave.
 Suite 100
 Phoenix, AZ 85004
 Briana Martinez                                                 Prepetition                                                                                                  $948.62
 1643 West Houchin                                               contract labor
 Way                                                             through
 Tucson, AZ 85746                                                December 15,
                                                                 2019
 Brookfield                                                                                                                                                               $51,000.00
 Properties c/o
 Kristen N. Pate
 350 N Orleans St,
 Suite 300
 Chicago, IL
 60654-1607
 Debbie Galpine                                                  Prepetition                                                                                                  $713.05
 2070 West Fort                                                  contract labor
 Lowell Road                                                     through
 Tucson, AZ 85705                                                December 15,
                                                                 2019
 Ezequiel Corella                                                Prepetition wages                                                                                            $308.52
 1643 West Houchen                                               through
 Way                                                             December 15,
 Tucson, AZ 85746                                                2019
 Itria Ventures, LLC                                                                                                                                                      $13,500.00
 1000 N. West St.
 #1200
 Wilmington, DE
 19801




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




               Case 4:19-bk-15701-BMW                                Doc 33 Filed 12/30/19 Entered 12/30/19 14:34:43                                                Desc
                                                                     Main Document    Page 1 of 3
 Debtor    The Chambers of Tucson Mall, LLC                                                                   Case number (if known)         4:19-bk-15701
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Itria Ventures, LLC                                                                                                                                                      $13,500.00
 1000 N. West St.
 #1200
 Wilmington, DE
 19801
 Jeanie Rodriguez                                                Prepetition                                                                                                  $785.60
 4441 North Alicia                                               contract labor
 Avenue                                                          through
 Tucson, AZ 85705                                                December 15,
                                                                 2019
 Julia Smith                                                     Prepetition                                                                                                  $615.00
 5718 East Vuelta de                                             contract labor
 ladrillo Amarillo                                               through
 Tucson, AZ 85756                                                December 15,
                                                                 2019
 Luz Suarez                                                      Prepetition                                                                                                  $412.30
 1501 East Bantam                                                contract labor
 Road #35                                                        through
 Tucson, AZ 85706                                                December 15,
                                                                 2019
 Marco Romero                                                    Prepetition                                                                                                $1,194.73
 1270 East Halcyon                                               contract labor
 Road                                                            through
 Tucson, AZ 85719                                                December 15,
                                                                 2019
 Marissa FIscher                                                 Contract labor                                                                                               $837.25
 3320 W Ina Rd Apt
 14207
 Tucson, AZ 85741
 Nancy Parra                                                     Contract labor                                                                                               $358.00
 7830 E Hawthorne
 St
 Tucson, AZ 85710
 Park Mall, LLC c/o                                              Past Due Rents &                                                                                         $41,280.70
 Isaac M Gabriel                                                 Attorney's Fees
 Quarles & Brady,
 LLP
 Renaissance One,
 Two North Central
 Ave
 Phoenix, AZ
 85004-2391
 QuickBooks                                                                                                                                                             $125,000.00
 Solution
 Beverly Lang
 3044 Ginn Point
 Road SE
 Owens Cross
 Roads, AL 35763
 Tierra Noble, LLC                                                                                                                                                      $175,000.00
 336 S Calle Madrid
 Tucson, AZ 85711


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




               Case 4:19-bk-15701-BMW                                Doc 33 Filed 12/30/19 Entered 12/30/19 14:34:43                                                Desc
                                                                     Main Document    Page 2 of 3
 Debtor    The Chambers of Tucson Mall, LLC                                                                   Case number (if known)         4:19-bk-15701
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Time Payment Corp                                                                                                                                                          $5,000.00
 1600 District Ave
 Burlington, MA
 01803
 Trey Melton                                                     Contract labor                                                                                               $321.54
 3454 W Green Trees
 Dr
 Tucson, AZ 85741
 Trina Davis                                                     Contract Labor                                                                                               $282.00
 6651 N Campbell
 Ave # 243
 Tucson, AZ 85718




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




               Case 4:19-bk-15701-BMW                                Doc 33 Filed 12/30/19 Entered 12/30/19 14:34:43                                                Desc
                                                                     Main Document    Page 3 of 3
